Citation Nr: 0928223	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  06-30 958	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for scoliosis and 
stenosis or arthritis of the lumbar spine with congenital 
shortening of the right leg, claimed as arthritis of the 
spine.

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for bronchitis and 
residuals of pneumonia, claimed as respiratory problems and 
lung disease.

3.  Whether new and material evidence has been received to 
reopen the claim of service connection for schizophrenic 
reaction, claimed as nerve condition.

4.  Whether new and material evidence has been received to 
reopen the claim of service connection for spastic colitis, 
claimed as intestinal problem.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Angela M. Barner, Law Clerk



INTRODUCTION

The Veteran served on active duty from March 1945 to May 
1946, including honorable service in World War II.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefits sought on appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008); 38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  A July 1964 Board decision most recently denied service 
connection for bronchitis and residual disability resulting 
from pneumonia, and scoliosis of the lumbar spine with 
shortening of the right leg, and it became final.  

3.  A Board decision dated in September 1968 denied service 
connection for schizophrenic reaction and Hymenolepiasis 
(tapeworm) infection, characterized on appeal as spastic 
colitis, claimed as intestinal problem, and it became final.  

4.  The evidence received since the Board's 1964 and 1968 
decisions does not relate to a material fact necessary to 
substantiate the claims for service connection for bronchitis 
and residuals of pneumonia, scoliosis and stenosis or 
arthritis of the spine with congenital shortening of the 
right leg, schizophrenic reaction, and spastic colitis. 



CONCLUSIONS OF LAW

1.  The evidence received since the July 1964 Board decision 
regarding the claim for bronchitis and residuals of pneumonia 
is not new and material, and the claim is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008). 

2.  The evidence received since the July 1964 Board decision 
regarding the claim for scoliosis and stenosis or arthritis 
of the lumbar spine with congenital shortening of the right 
leg is not new and material, and the claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  The evidence received since the September 1968 Board 
decision regarding the claim for schizophrenic reaction is 
not new and material, and the claim is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

4.  The evidence received since the September 1968 Board 
decision regarding the claim for spastic colitis is not new 
and material, and the claim is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a Veteran 
of the evidence necessary to substantiate his claims for 
benefits and that VA shall make reasonable efforts to assist 
a Veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claims.

In letters dated in March and June 2006, VA notified the 
Veteran of the information and evidence needed to 
substantiate and complete his claims for service connection, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
generally advised the Veteran to submit any additional 
information in support of his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additional notice of the 
five elements of a service-connection claim, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), was provided.

With respect to obtaining new and material evidence, the 
Board finds that the March 2006 notice met the specificity 
required under Kent v. Nicholson, 20 Vet. App. 1 (2006), as 
the Veteran was generally advised of the reason for the 
denials and the evidence needed to reopen the claims.  As 
such, the Board finds that VA met its duty to notify the 
Veteran of his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial VCAA notice was given prior to the 
appealed AOJ decision, dated in April 2006.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and by affording him the opportunity to give testimony before 
an RO hearing officer and/or the Board, although he withdrew 
his request for a hearing in October 2006.  Although the 
Board recognizes the Veteran's request for an examination, 
because there is no new and material evidence to reopen the 
claim, the Board declines to do so.  It appears that all 
known and available records relevant to the issue here on 
appeal have been obtained and are associated with the 
Veteran's claims file.  Thus, the Board finds that VA has 
done everything reasonably possible to notify and assist the 
Veteran and that no further action is necessary to meet the 
requirements of the VCAA.

New and Material Evidence

In 1946, 1949, 1964, and 1965 rating decisions, the Veteran 
was initially denied service connection for bronchitis and 
residuals of pneumonia, scoliosis plus stenosis and arthritis 
of the lumbar spine, with congenital shortening of the right 
leg, schizophrenic reaction, and spastic colitis.  The RO 
generally found that these conditions were not related to 
service.  Pursuant to the Veteran's appeal, in 1964 and 1968 
decisions, the Board denied service connection for bronchitis 
and residuals of pneumonia, scoliosis plus stenosis and 
arthritis of the lumbar spine, with congenital shortening of 
the right leg, schizophrenic reaction, and spastic colitis.  
These decisions of the Board were final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1104 (2008).

Pursuant to an application submitted in January 2006, the 
Veteran seeks to reopen his previously denied claims of 
service connection for bronchitis and residuals of pneumonia, 
scoliosis plus stenosis and arthritis of the lumbar spine, 
with congenital shortening of the right leg, schizophrenic 
reaction, and spastic colitis.  Generally, where prior 
decisions have become final, they may only be reopened 
through the receipt of new and material evidence.  38 
U.S.C.A. § 5108.  Where new and material evidence is 
presented or secured with respect to claims which have been 
disallowed, the Secretary shall reopen the claims and review 
the former dispositions of the claims.  Evidence presented 
since the last final denial will be evaluated in the context 
of the entire record.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  New and material evidence means existing evidence 
that by itself, or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  Id.  The 
credibility of new evidence is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Bronchitis and Residuals of Pneumonia

In July 1964, the Board denied a claim of service connection 
for bronchitis and residuals of pneumonia, claimed as 
respiratory/lung disease, because on examination there was no 
evidence of a residual disability related to service.  
Specifically, the Board considered evidence that the Veteran 
had been hospitalized in May 1945 for pneumonia from which he 
returned to duty after twelve days.  The Board noted that the 
separation medical examination did not report any defects of 
a pertinent nature.  The Board considered the Veteran's 
September 1949 diagnosis of bronchitis.  The Board found 
there was no residual disability and that the pneumonia the 
Veteran suffered in 1945 was acute and transitory, without 
residual disability.  The Board notes that at the time of the 
1949 rating decision the Veteran had been diagnosed as having 
chronic bronchitis.

The evidence received since the July 1964 rating decision 
consists of VA center hospitalization summaries, ranging 
intermittently from February 1965 to February 1968; VA 
outpatient treatment records ranging intermittently from 
March 1967 to April 2006; VA examinations from September 
1965, May 1966 and October 1976; and hospitalization and 
domiciliary transfer records from November 1967 to April 
1997.  The records showed the Veteran was variously diagnosed 
as having chronic bronchitis, without pneumonia, and chest 
pain.  At other times the medical records reported that the 
Veteran's lungs were clear without wheezes.  Earning reports 
on noncompensated work programs, pension eligibility 
documents and award; a January 1966 bacteriological and 
sensitivity report; medical statements from April and May 
1967; and, letters to and responses from the Veteran's 
political representatives are also of record.  These records 
show that the Veteran was seen for a variety of complaints, 
with no new diagnoses regarding bronchitis or residuals of 
pneumonia.  Also of record are statements from the Veteran 
and his representative submitted in support of his claim.  
None of the records submitted tended to show that the 
Veteran's various lung disorders were related to service. 

Following careful review, the Board finds that this 
additional evidence is new, in that it was not previously of 
record at the time of the July 1964 rating decision.  The 
Board, however, also finds that the evidence is not material 
because none of the evidence tends to demonstrate that the 
Veteran has bronchitis and residuals of pneumonia related to 
service.  All of the Veteran's arguments are essentially 
duplicative and cumulative as they reflect contentions of 
record at the time of the most recent final rating decision.  
Thus, this evidence does not raise a reasonable possibility 
of substantiating the claim.  The Board concludes that new 
and material evidence has not been received to reopen the 
previously denied claim of entitlement to service connection 
for bronchitis and residuals of pneumonia. 

Scoliosis and Stenosis or Arthritis of the Spine with 
Congenital Shortening of the Right Leg

In July 1964, the Board denied service connection for 
scoliosis of the lumbar spine with shortening of the right 
leg, as well as arthritis, characterized together on appeal 
as scoliosis and stenosis or arthritis of the spine with 
congenital shortening of the right leg, because there was no 
evidence that it was incurred in or aggravated by service.  
Of note, an earlier rating decision had denied the Veteran 
service connection for a back disability in October 1949.  
The Board noted in the 1964 rating decision that a July 1949 
"buddy" statement reflected that the Veteran complained of 
his back, but that this did not show the Veteran experienced 
a disability in service.  The Board recognized that the 
Veteran had been hospitalized in June 1955 for low back pain, 
among other symptoms, and congenital shortening of the right 
leg due to scoliosis.  The Board also considered the January 
1963 X-rays of the lumbo-sacral spine showing minimal 
hypertrophic changes and minimal scoliosis.

The evidence received since the July 1964 rating decision 
consists of VA center hospitalization summaries, ranging 
intermittently from February 1965 to February 1968; VA 
outpatient treatment records ranging intermittently from 
March 1967 to April 2006; VA examinations from September 
1965, May 1966 and October 1976; and, hospitalization and 
domiciliary transfer records from November 1967 to April 
1997.  In particular, the 1976 examination described the 
Veteran's aches and chronic back pain.  Earning reports on 
noncompensated work programs, pension eligibility documents 
and award; a January 1966 bacteriological and sensitivity 
report; medical statements from April and May 1967; and, 
letters to and responses from the Veteran's political 
representatives are also of record.  These records show that 
the Veteran was seen for evaluation of and treatment for his 
complaints regarding his back and shortening of the right 
leg.  Also of record are statements from the Veteran and his 
representative submitted in support of his claim.  None of 
the evidence submitted relates the Veteran's back disability 
and shortening of the right leg to service. 

Following careful review, the Board finds that this 
additional evidence is new, in that it was not previously of 
record at the time of the July 1964 rating decision.  The 
Board, however, also finds that the evidence is not material 
because none of the evidence tends to demonstrate that the 
Veteran's scoliosis and stenosis or arthritis of the spine 
with congenital shortening of the right leg is related to 
service.  All of the Veteran's arguments are essentially 
duplicative and cumulative as they reflect contentions of 
record at the time of the most recent final rating decision.  
Thus, this evidence does not raise a reasonable possibility 
of substantiating the claim.  The Board concludes that new 
and material evidence has not been received to reopen the 
previously denied claim of entitlement to service connection 
for scoliosis and stenosis or arthritis of the spine with 
congenital shortening of the right leg, and it remains 
denied. 

Schizophrenic Reaction

A September 1968 Board decision denied service connection for 
schizophrenic reaction, claimed as nerve condition, because 
the Board found it was not incurred in or aggravated by 
service or within the applicable presumptive period following 
service.  By reference, the Board incorporated the July 1964 
and March 1966 decisions, inasmuch as the Veteran was 
furnished copies.  The Board noted that the service treatment 
records (STRs) were devoid of nervous disorders.  The Board 
considered a medical statement submitted in 1967 relating to 
the Veteran's 1963 treatment for mental symptoms, and 
determined that the Veteran's psychiatric symptoms first 
manifested in 1963, approximately seventeen years after 
service.  The Board noted that the Veteran was first 
diagnosed as having schizophrenic reaction in 1964.  

The evidence received since the September 1968 rating 
decision consists of intermittent VA outpatient treatment 
records from the 1970s to 1990s, March 2005 to April 2006; a 
VA examination from October 1976; and hospitalization and 
domiciliary records from November 1967 to April 1997.  These 
records variously describe the Veteran in an agitated and 
paranoid state, and record his psychiatric treatment.  The VA 
examiner in 1976 reported that there was a long record of 
illness ever since the Veteran was discharged from military 
service; however, the Board notes that the VA examiner did 
not specify what illness in particular was evident since 
service, nor did he indicate that the complaints were 
service-connected.  Earning reports on noncompensated work 
programs, pension eligibility documents, and pension awards, 
as well as letters to and responses from the Veteran's 
congressional representative are of record.  These records 
show that the Veteran was seen for evaluation of and 
treatment for schizophrenic reaction among the variously 
claimed disabilities.  Also of record are statements from the 
Veteran and his representative submitted in support of his 
claim.  With respect to psychiatric evidence, there is none 
to suggest the Veteran's current disabilities are service-
connected. 

Following careful review, the Board finds that this 
additional evidence is new, in that it was not previously of 
record at the time of the September 1968 rating decision.  
The Board, however, also finds that the evidence is not 
material because none of the evidence tends to demonstrate 
that the Veteran's schizophrenic reaction is related to 
service.  This evidence simply documents the presence of the 
Veteran's schizophrenic reaction without addressing its 
etiology.  All of the Veteran's arguments are essentially 
duplicative and cumulative as they reflect contentions of 
record at the time of the most recent final rating decision.  
Thus, this evidence does not raise a reasonable possibility 
of substantiating the claim.  The Board concludes that new 
and material evidence has not been received to reopen the 
previously denied claim of entitlement to service connection 
for schizophrenic disorder, and it remains denied.

Spastic Colitis

In September 1968, the Board denied service connection for 
Hymenolepiasos (tapeworm) infection, characterized on appeal 
as spastic colitis, because there was no evidence that it was 
incurred in service.  By reference, the Board incorporated 
the July 1964 and March 1966 decisions, inasmuch as the 
Veteran was furnished copies.  The Board considered that the 
Veteran's STRs were devoid of intestinal problems, and that 
he was first diagnosed as having Hymenolepiasos by lab test 
in June 1955.  The Board also considered the Veteran's lab 
reports from October 1962, submitted in 1967, which pertained 
to his sputum specimen.  The July 1964 decision noted that a 
May 1956 lab report showed the Veteran again had a tapeworm 
infestation.  Also, the July 1964 decision considered a 
September 1963 claim submitted by the Veteran raising his 
belief that he had been infected by rats and fleas while on 
the ship.  The July 1964 decision noted labs from July and 
December 1961 were positive for tapeworm infection; and that 
by January 1964 lab analysis of the stool was normal. 

The evidence received since the September 1968 rating 
decision consists of intermittent VA outpatient treatment 
records from the 1970s to 1990s, March 2005 to April 2006; a 
VA examination from October 1976; and hospitalization and 
domiciliary records from November 1967 to April 1997.  
Progress reports discussed such symptoms as "red blood per 
rectum" and the Veteran's history of irritable bowel.  
Earning reports on noncompensated work programs, pension 
eligibility documents, and pension awards, as well as letters 
to and responses from the Veteran's congressional 
representative are of record.  These records show that the 
Veteran was seen for evaluation of and treatment for the 
variously claimed disabilities.  Also of record are 
statements from the Veteran and his representative submitted 
in support of his claim.  None of the evidence submitted 
suggests that the Veteran's spastic colitis is related to 
service. 

Following careful review, the Board finds that this 
additional evidence is new, in that it was not previously of 
record at the time of the September 1968 rating decision.  
The Board, however, also finds that the evidence is not 
material because none of the evidence tends to demonstrate 
that the Veteran has spastic colitis or other intestinal 
conditions related to service.  All of the Veteran's 
arguments are essentially duplicative and cumulative as they 
reflect contentions of record at the time of the most recent 
final rating decisions for the various claims.  Thus, this 
evidence does not raise a reasonable possibility of 
substantiating the claim.  The Board concludes that new and 
material evidence has not been received to reopen the 
previously denied claim of entitlement to service connection 
for spastic colitis, and it remains denied. 

















	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for bronchitis and 
residuals of pneumonia is not reopened, and remains denied. 

New and material evidence not having been received, the claim 
of entitlement to service connection for scoliosis and 
stenosis or arthritis of the lumbar spine with congenital 
shortening of the right leg is not reopened, and remains 
denied.

New and material evidence not having been received, the claim 
of entitlement to service connection for schizophrenic 
reaction is not reopened, and remains denied.

New and material evidence not having been received, the claim 
of entitlement to service connection for spastic colitis is 
not reopened, and remains denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


